Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 3, 2018

                                    No. 04-18-00722-CV

                                    Idalia G. BARRERA,
                                           Appellant

                                              v.

                                      Mary Sue PATE,
                                         Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2018CV04273
                          Honorable Karen Crouch, Judge Presiding


                                       ORDER
         On November 29, 2018, the trial court reporter filed a notification of late record
informing the court that no record was taken in the underlying cause. Accordingly, appellant’s
brief is due on or before December 31, 2018.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court